Citation Nr: 9916986	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-40 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
May 1945.  He passed away on July 2, 1995.  The appellant is 
the veteran's widow.  This appeal arises from an August 1995 
rating decision of the Roanoke, Virginia, regional office 
(RO) which denied service connection for the cause of the 
veteran's death.  A letter regarding this determination was 
mailed to the appellant on August 23, 1995.  A rating later 
that month continued the denial of the appellant's claim, and 
she was notified thereof by letter dated August 29, 1995.  
The notice of disagreement was received in October 1995.  The 
statement of the case was issued in April 1996.  An August 
23, 1996, letter to the appellant from the RO advised her 
that she had until August 29, 1996, to file her substantive 
appeal.  A substantive appeal was received from the appellant 
on August 30, 1996.  The Board concludes that it was timely 
filed.  See 38 C.F.R. § 20.305 (1998) (In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the 
document.)


REMAND

As noted on the veteran's certificate of death, the immediate 
cause of death was respiratory failure, due to or as a 
consequence of congestive heart failure and cardiomyopathy.  
At the time of his death, service connection was in effect 
for anxiety reaction, evaluated as 70 percent disabling since 
May 30, 1980.

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible.  She submitted medical evidence 
which indicated that the veteran's service-connected anxiety 
reaction adversely affected his cardiac function and, in so 
doing, contributed to the cause of his death.  This evidence 
included a Certificate of Death that listed 
"Depression/Anxiety" as a significant condition that 
contributed to death but did not necessarily result in the 
underlying cause of death.  The appellant also submitted 
several statements from Bruce E. Johnson, M.D., in support of 
her claim.

Notably, in a letter dated in October 1998, Dr. Johnson 
reported that he had been treating the veteran for several 
years for congestive heart failure, pulmonary edema, 
hemoptysis, coronary artery disease, and cardiomyopathy.  He 
indicated that the veteran's increased worry regarding his 
medical condition, coupled with concerns pertaining to his 
disability benefits, added increased stress to his 
cardiovascular system.  He believed that the veteran's 
increased stress would have likely had an adverse effect on 
his cardiac function.  As such, Dr. Johnson opined that the 
veteran's stress "could have resulted in his final acute 
deterioration, which resulted in his last hospitalization and 
in his demise."  Dr. Johnson was also the physician who 
signed the veteran's Certificate of Death.

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the duty to 
assist the claimant in obtaining and developing available 
facts and evidence to support his or her claim includes the 
procurement of medical records to which the claimant has made 
reference to.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

After a careful review of the evidence in this case, the 
Board has determined that there is additional development 
that must be completed by the RO in order to further fulfill 
this statutory duty prior to appellate review of the 
appellant's claim.  Specifically, the record indicates that 
the veteran died at Virginia Beach General Hospital in 
Virginia Beach, Virginia.  To date, there is no evidence that 
the RO has attempted to obtain the veteran's terminal medical 
records from this facility.  The Board also observes that the 
veteran received ongoing treatment for his cardiovascular 
condition from Dr. Johnson, and that James P. Charlton, M.D., 
treated the veteran for his psychiatric condition.  Those 
records and the terminal medical records from Virginia Beach 
General Hospital should be obtained.

Given the medical opinion discussed above, the veteran's 
claims folder should be forwarded to a physician specializing 
in cardiology for an opinion as to the relationship between 
the veteran's cardiovascular condition and his service-
connected psychiatric condition.  In this regard, the Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment in 
the guise of a Board opinion.  Colvin v. Derwinski, 
1 Vet.App. 171 (1991).  The duty to assist the appellant in 
the development of facts pertinent to the claim also includes 
the procurement of a medical opinion where necessary.  See 
Ashley v. Brown, 6 Vet. App. 52, 58 (1993) (obtaining an 
advisory medical opinion is a viable way for the Board to 
fulfill its duty to assist an appellant).

The Board also notes that during the pendency of the current 
appeal, the Court rendered a decision specifically on the 
issue of entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).  In that 
decision, Wingo v. West, the Court determined that a 
surviving spouse may be entitled, pursuant to 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22, to receive dependency and 
indemnity compensation benefits as if the veteran's death 
were service connected by demonstrating that the deceased 
veteran would hypothetically have been entitled to receive 
100 percent disability compensation based on his service-
connected disability at the time of death and for a period of 
10 consecutive years immediately prior to death, though he 
was for any reason (other than willful misconduct) not in 
receipt of that 100 percent compensation throughout that 10 
year period.  Wingo v. West, 11 Vet. App. 307 (1998).  The RO 
should consider the application of this precedent decision in 
the current claim.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary prior to the Board entering a final 
decision on this appeal. Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the 
appellant the names and addresses of all 
VA and non-VA medical care providers who 
treated the veteran for his 
cardiovascular condition since discharge 
and/or service-connected psychiatric 
condition since 1985.  After securing the 
necessary release(s), the RO should 
request the records which are not already 
contained in the claims folder  This 
should include medical records from Drs. 
Johnson and Charlton.  .

2.  After securing the necessary release 
from the appellant, the RO should obtain 
the veteran's terminal medical records 
from Virginia Beach General Hospital.

3.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
claims folder should be forwarded for 
review by a cardiologist.  A copy of this 
Remand should be provided to the 
examiner.

Opinion required:  The reviewing 
physician should be asked to determine 
whether it is at least as likely as not 
that the veteran's service-connected 
anxiety reaction contributed 
substantially or materially or combined 
to cause the veteran's death.  The 
reviewing physician should be advised 
that it must be shown that there was a 
causal connection and not just a casual 
connection.  The reviewing physician 
should consider all material evidence 
contained in the claims folder.  The 
evidence considered by the reviewing 
physician should include, but not be 
limited to, the October 1998 letter from 
Dr. Johnson.  The reasons for any 
conclusions made by the reviewing 
physician should be discussed in detail.  
If the reviewing physician agrees or 
disagrees with Dr. Johnson's opinion, she 
or he should state the reasons therefor.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the provisions of 38 C.F.R. § 3.312(c).  
Consideration should also be given to the 
decision of the Court in Wingo v. West, 
11 Vet. App. 307 (1998).  If the decision 
remains adverse to the appellant, she and 
her representative should be issued a 
supplemental statement of the case that 
includes the reasons and bases for any 
decision rendered.  The appellant and her 
representative should be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

